COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


TYLER KLINE,                                    §
                                                                  No. 08-14-00005-CR
                    Appellant                   §
                                                                     Appeal from the
V.                                              §
                                                                   384th District Court
THE STATE OF TEXAS,                             §
                                                                of El Paso County, Texas
                    Appellee.                   §
                                                                  (TC# 20120D04322)
                                                §

                                MEMORANDUM OPINION

       Appellant, Tyler Kline, has filed a motion to dismiss this appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

appellate court’s decision. TEX.R.APP.P. 42.2(a). Because the Appellant has complied with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.



February 19, 2014
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)